Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page1of7

Fill in this information to identify the case

Debtor name J&D Construction, LLC
United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number 19-70190-14 CI Check if this is an
(if known) amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property 12/15

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the

pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the

terms used in this form.

REA cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

OO No. Go to Part 2.
Yes. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

2. Cash on hand $0.00

3. Checking, savings, money market, or financial brokerage accounts (identify all)

Name of institution (bank or brokerage firm) Type of account Last 4 digits of
account number
3.1. Checking account-First Capital Checking account 3 6 2 4 $400.00

 

4. Othercash equivalents = (/dentify ali)

Name of institution (bank or brokerage firm)

 

5. Total of Part1
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. «$400.00

Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

 

 

 

 

No. Go to Part 3.
oO Yes. Fill in the information below.

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 1
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page 2 of 7

Debtor J&D Construction, LLC Case number (if known)
Name

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment

9. Total of Part 2.
Add lines 7 through 8. Copy the total to line 81.

BERS Accounts receivable

10. Does the debtor have any accounts receivable?

Oo No. Go to Part 4.
Yes. Fillin the information below.

11. Accounts receivable

 

 

11a. 90 days old or less: $20,566.48 -_ $0.00 = ccssesenenen
face amount doubtful or uncollectible accounts

11b. Over 90 days old: $81,893.65 - $0.00 = secuesescees
face amount doubtful or uncollectible accounts

12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

EZ ad investments

13. Does the debtor own any investments?

No. Go to Part 5.
oO Yes. Fill in the information below.

Valuation method
used for current value

14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

15. Non-publicly traded stock and interests in incorporated and unincorporated
businesses, including any interest in an LLC, partnership, or joint venture

Name of entity: % of ownership:

16. Government bonds, corporate bonds, and other negotiable and
non-negotiable instruments not included in Part 1

17. Total of Part 4

19-70190-11

Current value of
debtor's interest

 

 

$0.00

 

 

Current value of
debtor's interest

$20,566.48

$81,893.65

 

 

$102,460.13

 

Current value of
debtor's interest

 

 

 

 

Describe:
Add lines 14 through 16. Copy the total to line 83. $0.00
cle Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
CO No. Goto Part 6.
fy] Yes. Fillin the information below.
Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 2

 

 
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page 3 of 7

 

Debtor J&D Construction, LLC Case number (if known) _19-70190-11
Name
General description Date of the Net book value of Valuation method Current value of
last physical debtor's interest used for current value debtor's interest
inventory (Where available)
19. Raw materials MM/DDIVYYYY

20. Work in progress
2019 Kemp-Monroe project 07/23/2019 $210,001.00

21. Finished goods, including goods held for resale

22. Other inventory or supplies

 

 

 

 

 

 

 

23. Total of Part §
Add lines 19 through 22. Copy the total to line 84. __ $210,001.00.
24. Is any of the property listed in Part 5 perishable?
fy] No
Oo Yes
25. Has any of the property listed in Part § been purchased within 20 days before the bankruptcy was filed?
No .
C Yes. Book value Valuation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
No
OO Yes
lace Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?
No. Go to Part 7.
(J Yes. Fillin the information below.
General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where available)
28. Crops--either planted or harvested
29. Farm animals Examples: Livestock, poultry, farm-raised fish
30. Farm machinery and equipment (Other than titled motor vehicles)
31. Farm and fishing supplies, chemicals, and feed
32. Other farming and fishing-related property not already listed in Part 6
33. Total of Part 6.
Add lines 28 through 32. Copy the total to line 85. $0.00

 

 

 

34, Is the debtor a member of an agricultural cooperative?

No
4 Yes. Is any of the debtor's property stored at the cooperative?
oO No
oO Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
oO No
| Yes. Book value Valuation method Current value

 

36. is a depreciation schedule available for any of the property listed in Part 67

(0 No
O Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 3
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page 4of7

Debtor J&D Construction, LLC Case number (if known)
Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

O No
Oo Yes

Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
( No. Goto Part 8.
Yes. Fill in the information below.

General description Net book value of Valuation method
debtor's interest used for current value
(Where available)
39. Office furniture

See attached asset list
40. Office fixtures

41. Office equipment, including all computer equipment and
communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
No
DD Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
No
QO] Yes

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

oO No. Go to Part 9.
Wj Yes. Fill in the information below.

General description Net book value of Valuation method
Include year, make, model, and identification numbers debtor's interest used for current value
(i.e., VIN, HIN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

19-70190-11

Current value of
debtor's interest

$897,750.00

 

 

$897,750.00

 

Current value of
debtor's interest

 

 

 

 

 

47.1. 2002 Dodge 3500 $8,300.00 $6,500.00
47.2. 1998 Chevrolet 3500 $6,200.00 $5,000.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats

trailers, motors, floating homes, personal watercraft, and fishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm

machinery and equipment)
51. Total of Part 8.

Add lines 47 through 50. Copy the total to line 87. $11,500.00
Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 4

 

 
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page5of7

Debtor J&D Construction, LLC Case number (if known) _19-70190-11
Name

52. Is a depreciation schedule available for any of the property listed in Part 8?
No
OO Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

v1 No
Oo Yes

Real property

54. Does the debtor own or lease any real property?

 

| No. Go to Part 10.
oO Yes. Fillin the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Net book value of Valuation method Current value of
Include street address or other description of debtor's interest debtor's interest used for current debtor's interest
such as Assessor Parcel Number (APN), in property (Where available) value

and type of property (for example,
acreage, factory, warehouse, apartment or
office building), if available.

 

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88. _____$ 0.00

 

 

57. Is a depreciation schedule available for any of the property listed in Part 9?

Oo No
oO Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

[ No
oO Yes

| Part 10: [Nene and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

 

No. Go to Part 11.
| Yes. Fill in the information below.

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations
64. Other intangibles, or intellectual property

65. Goodwill

 

66. Total of Part 10.

Add lines 60 through 65. Copy the total to line 89. $0.00

 

 

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

oO No
Oo Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 5

 

 
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page 6 of 7

Debtor J&D Construction, LLC Case number (if known) _19-70190-11

Name
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

oO No
oO Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

oO No
O Yes

lime All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

Oo No. Go to Part 12.
Yes. Fill in the information below.

Current value of
debtor's interest
71. Notes receivable

Description (include name of obligor)
72. Tax refunds and unused net operating losses (NOLS)

Description (for example, federal, state, local)
73. Interests in insurance policies or annuities
74, Causes of action against third parties (whether or not a lawsuit has been filed)

Falls Concrete $82,791.65
Nature of claim Unpaid invoices

Amount requested

David Stipe, D&D Towing & Recovery LLC, Fidelity Bank Unknown
Nature of claim Damages

Amount requested

75. Other contingent and unliquidated claims or causes of action of every nature,
including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership
See bid list $1,650,733.12

 

78. Total of Part 11.

Add lines 71 through 77. Copy the total to line 90. __$1,733,524.77_

 

 

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
No
OO Yes

Official Form 206A/B Schedule A/B: Assets - Real and Personal Property page 6

 
Case 19-70190-hdh11 Doc 15 Filed 07/29/19 Entered 07/29/19 17:09:40 Page 7 of 7

Debtor J&D Construction, LLC Case number (if known) _19-70190-11

Name

Part 12: Boetay

In Part 12 copy all of the totals from the earlier parts of the form.

 

Type of property Current value of Current value of
personal property real property
80. Cash, cash equivalents, and financial assets. $400.00

Copy line §, Part 17.

 

 

 

 

 

81. Deposits and prepayments. Copy line 9, Part 2. $0.00

82. Accounts receivable. Copy line 12, Part 3. $102,460.13

83. Investments. Copy line 17, Part 4. $0.00

84. Inventory. Copy line 23, Part 5. $210,001.00

85. Farming and fishing-related assets. $0.00
Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment; $897,750.00
and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. $11,500.00
Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.00.0... cscs es tessesstes ee cesceenteteseeseeetes $0.00

89. Intangibles and intellectual property. $0.00

Copy line 66, Part 10.

90. Allother assets. Copy line 78, Part 11. +  $1,733,524.77

 

 

 

 

 

 

91. Total, Add lines 80 through 90 foreach column. 91a. $2,955,635.90 /4 1b. $0.00

 

 

 

92. Total of all property on Schedule A/B, Lines 91 + 91D = 92... escecssssseeceteesessssecesecneesesesseeseetsasenescaseseasseeeaeeats $2,955,635.90

 

 

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 7

 
